Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
2.	The abstract of the disclosure is objected to because of the implied phrase “The present disclosure discloses. . .”  Correction is required.  See MPEP § 608.01(b).
Drawings
1.	The drawings are objected to because, inter alia, the drawings do not comply with 37 CFR 1.84.  For example, 37 CFR 1.84(h)(3) states:
	Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.  (Bold and emphases added)

However, the cross sections, e.g., in FIGS. 2-4 do not show all of the materials as they are shown in the view from which the cross sections were taken by hatching with regularly spaced parallel oblique strokes.  For examples of complied drawings, please see Guide for Preparation of Patent Drawings attached.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as, e.g., the axis of rotation (Spec. ¶ 9) and the axial movement of the transmitter element 42 (Spec. ¶¶ 56, 61) in claims 1 and 5; the initial position in claim 4; the bearing in claim 9 (Spec. ¶¶ 18, 72); the first and second capacitive elements, the electrodes and the plate capacitor in claim 11 (Spec. ¶¶ 20, 77); and the needle pulse generator in claim 20 (Spec. ¶¶ 29, 82) must be shown or the features canceled from the claim(s).  No new matter should be entered.
	The alternate positions such as the positions of the axial movement of the transmitter element 42 in claim 1 and/or the initial position in claim 4 are required to be shown in accordance with 37 CFR 1.84(h)(4) quoted below:
Alternate position. A moved position may be shown by a broken line superimposed upon a suitable view if this can be done without crowding; otherwise, a separate view must be used for this purpose.  (Emphases added)

	In addition, it is unclear whether FIG. 2 or 4 shows the initial position or not.  If FIG. 2 or 4 shows the initial position, Applicant is respectfully suggested to describe so in the specification.
Specification
The disclosure is objected to because of the informalities such as:
a.	Each part of the claimed invention such as, e.g., the axis of rotation (Spec. ¶ 9) in claim 1; the end region in claim 4 (Spec. ¶¶ 11, 66); the bearing in claim 9 (Spec. ¶¶ 18, 72); the first and second capacitive elements, the electrodes and the plate capacitor in claim 11 (Spec. ¶¶ 20, 77); and the needle pulse generator in claim 20 (Spec. ¶¶ 29, 82) should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g); and/or 
b.	The disclosure has typographical error(s).  For example, the description “the housing wall 20.1” in Spec. ¶ 60 should have been changed to “the first side 20.1 of the housing 24” in order to be consistent with Spec. ¶ 53.  See also 37 CFR 1.84(p)(4).  
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim
limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 claims the rotary disk 41 being mounted by a bearing.  However, the specification (Spec. ¶¶ 18, 72) inadequately describes and the drawings do not show, inter alia, the bearing and/or how the bearing is mounted to the disk 41 as claimed.
Similarly, claim 11 claims the first and second capacitive elements, the electrodes and the plate capacitor.  However, the specification (Spec. ¶¶ 20, 77) inadequately describes and the drawings do not show these claimed features, and/or how these claimed features are structurally connected together in order to perform the functions as claimed.
In addition, claim 20 recites the needle pulse generator that controls the magnetic sensor (52, FIG. 2, Spec. ¶ 68).  However, the specification (Spec. ¶¶ 29, 82) inadequately describes and the drawings do not show the needle pulse generator, and/or how the pulse generator controls the power supply of the magnetic sensor. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	No antecedent basis is seen for the terms such as “it” in claim 1 and “the housing side” in claim 4.
b.	It is unclear whether the term that appears at least twice such as “a rotational movement of the rotary actuator” in claim 2/1; or “an axial movement of the transmitter element” in claim 5/1 refers to the same or different things/movements.  Please see double inclusion in MPEP § 2173.05(o);
c.	It is unclear whether a confusing variety of terms such as “a magnetic sensor” and “an evaluation device” in claim 5/1 refers to the same or different things.  Please see double inclusion in MPEP § 2173.05(o) and MPEP § 608.01(o) (The use of a confusing variety of terms for the same thing should not be permitted.).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
d.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the essential elements that make the needle pulse generator to control the power supply of the magnetic sensor (52). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2 and 4-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (EP 2803888 A1 corresponding to DE 102013008033A1 cited by Applicant).
Claim 1
  	Muller teaches an electronic device (1, see Translation (hereinafter “Tr.”) claims 1-15)
comprising:
a housing (3; FIGS. 1, 4-6) having a housing wall (14; FIGS. 1, 4; Tr. ¶ 74); 
a rotary-push actuator  (Tr. ¶¶ 7, 27, 34, 78, etc.) including:
a transmitter element (6, FIGS. 1, 4-5; Tr. ¶¶ 50, 58) arranged on a first side (outside of the housing 3, Tr. ¶¶ 75-76, claim 1) of the housing wall (14); and 
a rotary actuator (2; FIGS. 1, 4-6; Tr. abstract, ¶ 115 et seq., claim 1) rotatable around an axis of rotation (5), wherein the rotary actuator (2) is arranged on the first side of the housing wall (14), wherein the rotary actuator (2) includes a first magnetic element (8) arranged away from the axis of rotation (5); and
an evaluation device (10, 11; FIGS. 1, 4; Tr. abstract, ¶¶ 16 and 53 et seq., claims 1-4) arranged on a second side of the housing wall (14),
wherein the evaluation device (10, 11) is configured such that it detects an axial movement of the transmitter element (6) and a rotational movement of the rotary actuator (2) relative to the evaluation device (10, 11).  Tr. ¶ 53 et seq.
As noted, claim 1 does not narrowly claim the transmitter element and the rotary actuator being separately formed.  Thus, although Muller’s transmitter element and rotary actuator are one-piece formed, Muller’s transmitter element and rotary actuator “read on” the claimed transmitter element and rotary actuator.   See Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983) (Anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.).   Put differently, claim 1 is anticipated by Muller because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Muller.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 2
The transmitter element (6, FIGS. 4-5) and the rotary actuator (2, FIGS. 4-5) are configured in relation to each other such that a rotational movement of the transmitter element (6) causes a rotational movement of the rotary actuator (2).
Claim 4
An elastic element (17, FIGS. 1, 4) is arranged on the end region (41) of the transmitter element (6) on the housing side that displaces the transmitter element (6) axially into an initial position.
Claim 5
The transmitter element (6) includes a permanent magnet (8; FIGS. 1, 4; Tr. ¶ 69), and wherein a magnetic sensor (10); is arranged on the second side of the housing wall (14) and opposite the permanent magnet (8) and detects an axial movement of the transmitter element (6).
Claim 6
The evaluation device (10, 11) includes a Hall effect sensor (10; Tr. claim 4), wherein the
Hall effect sensor (10) detects the axial movement of the transmitter element (6) and the rotational movement of the rotary actuator (2) by means of the first magnetic element (8). Tr. ¶¶ 16 and 53 et seq., claims 1-15.
		Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Koenemann et al. (DE 102004001592 (A1) cited by Applicant).
	Muller teaches the invention substantially as claimed.  However, Muller does not teach a push-button actuator that is separate from the rotary-push actuator and arranged on the first side of the housing wall.
	Koenemann teaches a push-button actuator (S1-S4, FIG. 1, Tr. ¶ 18), that is separate from the rotary-push actuator (10, Tr. ¶ 18) and arranged on the first side of the housing wall (7, Tr. abstract) in order to display the measured values and to enter user specification (Tr. ¶ 3).  As noted, the push-button actuator separated from the rotary-push actuator and arranged on the first side of the housing wall is well known.  See, e.g., US 6,686,911 of Levin et al. and MPEP § 2144.03.  
It would have been obvious to the PHOSITA at the time of filing of the application to
install the push-button actuator that is separate from Muller’s rotary-push actuator and arranged on the first side of Muller’s housing wall in order to display the measured values and to enter user specification as taught or suggested by Koenemann. The arrangement of the push-button actuator separate from Mueller’s rotary-push actuator would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Indication of Allowable Subject Matter
Claims 7-8, 10 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
	a.	North et al. (US 20090015360) teaches transmitter element (16), rotary actuator (136), first magnetic element (30) and evaluation device/sensor (148).  Ibid. claims 1-13;
	b.	Thorpe (FR 3071076) teaches transmitter element (8), rotary actuator (2), first magnetic element (25) and evaluation device/Hall sensor (24, FIGS. 3-4).  See translation; and
	c.	 Olsson (WO 2012051357) teaches transmitter element (212), rotary actuator (112),
first magnetic element (230) and evaluation device/magnetic sensor (250).  See abstract.     
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/            Primary Examiner, Art Unit 3656